Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 15 April 1818
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My Dear Daughter
					Quincy April 15 1818
				
				My correspondence has been much interrupted the last fortnight Susan has been So feeble and weak, that She has required much care and attention She is now but just able to leave her Chamber, and that only for a short time, and we have had ten days of dismal wet weather, in which the Sun has not once Shone,—it has produced much Sickness, of the Quincy and Croup kind, with Children—My Son T B As Children have all had it in turn—John and Charles both came on wednesday previous to the Fast, and as they had not been for three weeks before—they Staid untill the next twesday; the Roads being So bad, that the Stage did not go on Monday, and being our General Election for Govr, there was not any School—John grows rapidly. he is near as tall as George. Charles is thick Set. He is in Character, much like his Father, more given to reading than John; less inclined to action with a tincture of Mothers Satire in him too.Your Letter of March 30th I received you observe that your journal is talkd of—you have been very cautious in it, & fully gaurded, more So than free communication required. I have thought, yet could not but approve: I have also been very carefull that no one but Harriet Should See the whole; She has been equally prudent—it could not have been here that it has been a Subject talkd of. I have noticed that amongst your company—I have never seen the Name of the Speaker—or learnt that mr Adams or you have ever been invited to his Hundred Dollar weekly dinners—as the newspapers assert that he gives!I expected mr Holley would create a Sensation when ever he display’d himself. I have always heard him with delight altho I could not always join with him in opinion. his mind is So active, that in private company he is apt to monopolize all the conversation—Years, and further information will teach him that more yet is to be required, for I hold it as a maxim; that the mind is acquireing knowledge through Life. This State, and Boston in particular will Sustain a loss when he quits them; for he is an ardent and bold inquirer: and a free dispenser of what he considers truth.—I do not profess to be a theologian. I never would puzzel my head with their disputes; but I have endeavourd to excercise my own understanding“what can we reason, but from what we know?”and from the Scriptures I learn, that there is but one God to whom worship is due, that he is the Creator preserver and Govenour of universal Nature—Thou Shalt have no other Gods before me, is the first, command after that of Loveing God. there is no other object of Religious worship but the one Suprame Deity. there is no other Being of whom we have Sufficient reason to think that he is constantly present with us—and a witness of all our thoughts words and actions, and there is no other Being to whom our Supplications ought to be addressed—The language of Jesus Christ, is “thou Shalt worship the Lord thy God; and him only Shalt thou Serve”If the doctrine of the Trinity be not true, what must that worship be which is grounded upon it? how if three persons acting different parts, Sustaining different Characters, are each of them equally God. there can be but one God—or if this is possible, and three persons make but one Nature, how is it possible that two Natures Should make but one person in Jesus Christ? my Reason tells me there cannot be two Supremes and my arithmatic cannot make one two & two one—In one thing we are agreed that he who feareth God, and Worketh Righteousness Shall be accepted of him and his Faith “cannot be wrong whose Life, is in the Right”If mr Holley Should go abroad to purchase a Library, and apparatus, as it is reported he is to do, I do not beleive he will return a Sounder Divine than he is at presentFrom Some hints in Your Letter I judge you do not consider your Situation proper for travelling: if so, it cannot be proper for you to undergo So much fatigue as you expose yourself to. I beleive as much excercise as you can take without fatigue Salutary. I hope if you are So Situated as not to think a journey Safe for you, that you will be able to Spair mr Adams to us for a little while at least. it will certainly be necessary for him after 5 or Six months Laborious fatigue to have a little respite and he certainly, cannot go any where, So much desired, as in the House of his Parents. we have been much amused to See him winde the Don, and make him appear Smaller than little; notwithstanding—his prodigious Ancient Learning. There has been a peice publishd in the Patriot the last week, well written upon mr Clays proposition to Send a minister to La Plata, his views and object lade open. I heard a Gentleman Say who had heard mr Clay Speak, that if punning was lawfull—he should Say, that he Should take him for any thing but Clay—yet not Sterling Bullionenclosed is a Letter which mr Marston requested Mr Bailey might have—you will give it mr Adams—the Season has been very cold here, ever Since the Month of April. we have not attempted to Garden yet—nor is there a Bud upon the trees, under my window in a very warm situation—a daffy has reard its head & bloom’d—My Love to my Son. I have not the Heart to ask him to write; tho it would give me ever So great pleasure. make our compliments to the President and to mrs Munroe who I insist is a very Elegant Lady, not withstanding John Bulls assertion to the contrary—who never yet Saw any thing out of his own Country, without prejudice—He remind one of the Lady from Gibralter who visited England, and Saw all its Beauties, but declar’d it was not half equal to Gib—I have only Space enough to Subscribe / Your affectionate
				
					A Adams
				
				
			